Citation Nr: 0117973	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance benefits under 38 U.S.C.A. Chapter 35 
(West 1991).


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  He died on March [redacted], 2000.  The appellant is his 
widow.

The instant appeal arose from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, which denied a claim for 
entitlement to service connection for the cause of the 
veteran's death and also denied a claim for entitlement to 
Dependents' Educational Assistance.

FINDINGS OF FACT

1.  While the veteran did have active service in Vietnam, his 
service medical records reveal no diagnosis of acute or 
subacute peripheral neuropathy or chloracne. 

2.  There is no competent medical evidence that the veteran 
had transient peripheral neuropathy which appeared within 
weeks or months of his service in Vietnam and resolved within 
two years of the date of onset.

3.  There is no competent medical evidence that the veteran 
had chloracne which was manifest to a compensable degree 
within a year of his service in Vietnam.

4.  The veteran died in March 2000 of septicemia due to or as 
a consequence of chronic pancreatitis.

5.  At the time of the veteran's death, service connection 
was not in effect for any particular disability.


6.  The disorders that resulted in the veteran's death, to 
include septicemia and chronic pancreatitis, had their onset 
long after service and are unrelated to military service or 
an incident thereof.

7.  No competent evidence has been submitted that would tend 
to substantiate the appellant's allegations that the cause of 
the veteran's death was related to his active military 
service, including claimed exposure to herbicides in service.

8.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, United States Code are not met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. 
§ 3.807 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the appellant has not made any specific contentions 
as regards why she believes the veteran's death should be 
service-connected, the statements by three VA physicians who 
were familiar with his medical treatment indicated that the 
veteran had peripheral neuropathy.  Two of the physicians 
pointed out in their statements that peripheral neuropathy 
was recognized by the VA as being related to Agent Orange 
exposure.  In addition, one examiner noted that the veteran 
had chloracne, another disorder which has been recognized by 
the VA as being related to Agent Orange exposure.  Thus, the 
Board of Veterans' Appeals (Board) construes the appellant's 
argument to be, in part, that service connection for the 
cause of the veteran's death is warranted because he had 
peripheral neuropathy or chloracne which was incurred in 
service as a result of exposure to Agent Orange and which 
caused or contributed to his death.

First, it should be noted that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  This new law 
applies to all claims, such as this one, that were filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  The new law also contains 
revised notice provisions and additional requirements 
pertaining to the VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).

As an initial matter, it is the conclusion of the Board that 
the new law has no impact on the issues in this case.  This 
is true because the VA has already fulfilled the notice and 
duty to assist requirements of the VCAA.  The record includes 
service medical records, written statements from three VA 
physicians who were familiar with the veteran's medical 
treatment, a VA examination report, the veteran's certificate 
of death, and written statements from the appellant.  

The Board is aware that the veteran died at the VA Medical 
Center (MC) in Birmingham, Alabama, and that the report of 
the final hospitalization has not been associated with the 
claims folder.  However, the Board does not find that the 
duty to assist requires that this record be developed prior 
to reaching a decision on the merits in this case.  This is 
so, first, because M. Brunson, M.D., a VA physician who 
treated the veteran, synopsized the veteran's final 
hospitalization in his written statement, which is of record.  
Second, the final hospitalization report does not need to be 
obtained because, under the VCAA, the VA is not required to 
provide assistance to a claimant for a claim where no 
reasonable possibility exists that such assistance would aid 
in substantiating that claim.

No reasonable possibility exists that such assistance would 
aid in substantiating these claims because the law, not the 
evidence, is dispositive in this case.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  In 
order for the appellant to prevail as regards her claim for 
service connection for cause of death due to peripheral 
neuropathy based on Agent Orange exposure, the veteran's 
peripheral neuropathy must have been "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. § 3.309(e) (Note 2) (2000).  Likewise, 
in order for the appellant to prevail as regards her claim 
for service connection for cause of death due to chloracne 
based on Agent Orange exposure, the chloracne must "have 
become manifest to a degree of 10 percent or more within a 
year . . . after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service."  38 C.F.R. § 3.307(a)(6)(ii) (2000).  As 
the diagnosed peripheral neuropathy and chloracne do not 
satisfy these criteria, no reasonable possibility exists that 
further assistance, like obtaining the final hospitalization 
report, would aid in substantiating these claims.

Thus, as sufficient data exists to address the merits of the 
claims, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the appellant in the 
development of her claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
also, Murphy v. Derwinski, 1 Vet. App. 78 (1990) and Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the appellant has been notified of the 
information necessary to substantiate her claims.  She was 
advised in the September 2000 rating decision and the 
November 2000 statement of the case of the general 
requirements necessary to establish entitlement to the 
benefits sought.  Under these circumstances, the Board finds 
that adjudication of the issues on appeal, without referral 
to the RO for initial consideration under the new law, poses 
no harm or prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

Service connection for cause of death

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related to death.  For 
a disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.310, 3.312 (2000).  A service-connected disorder is one 
which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 2000); 
38 C.F.R. § 3.307(a)(6)(iii) (2000).  The last date on which 
such a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Disease Associated With Exposure to Certain 
Herbicide Agents (Type II Diabetes) 66 Fed. Reg. 23166 
(2001); 38 C.F.R. § 3.309(e) (2000).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  In 
addition, in order for peripheral neuropathy to be service-
connected, it must be "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset."  
38 C.F.R. § 3.309(e) (Note 2) (2000).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

At the time of his death, the veteran was not service-
connected for any disabilities.  The cause of death was 
listed on the certificate of death as septicemia due to or as 
a consequence of chronic pancreatitis.  Statements from three 
VA physicians who were familiar with his medical treatment 
revealed other disorders.  Dr. Brunson indicated that the 
veteran's "most significant" disease was mixed connective 
tissue disease (MCTD) which led to right heart failure and 
severe pulmonary hypertension.  "[M]anifestations of his 
disease include[d] lymphadenopathy, peripheral neuropathy, 
and chloracne."  Dr. Brunson reported that during the 
veteran's last hospitalization he was admitted with a 
diagnosis of pancreatitis and that he developed renal 
failure, pneumonia, bacteremia, and fungemia.  

In a July 2000 written statement, M. R. Arguedas, M.D., 
another of the veteran's treating physicians, reported 
following the veteran for MCTD with interstitial lung 
disease, esophageal reflux disease and pancreatitis.  It was 
also noted that the veteran had peripheral neuropathy.  Dr. 
Arguedas indicated that peripheral neuropathy was a 
"recognized syndrome associated with Agent Orange 
exposure."

In a July 2000 written statement, R. H. Carter, M.D., another 
of the veteran's treating physicians, reported following the 
veteran for his "terminal illness" which he reported 
"included symptoms and signs of a peripheral neuropathy."  
Dr. Carter also noted that peripheral neuropathy was 
"recognized by the VA as connected to exposure to Agent 
Orange."

Despite the statements of Drs. Arguedas and Carter which 
reported that the veteran had peripheral neuropathy and noted 
that peripheral neuropathy was a disorder listed in the 
regulations pertaining to Agent Orange, the facts of the case 
do not satisfy the legal requirements for a finding that the 
veteran's peripheral neuropathy can be presumed to be related 
to Agent Orange exposure in service.  In order for peripheral 
neuropathy to be service-connected, it must be "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  38 C.F.R. § 3.309(e) (Note 2) 
(2000).  However, the evidence of record does not show that 
the veteran's peripheral neuropathy was such a transient 
peripheral neuropathy.

The regulations require that the transient peripheral 
neuropathy become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  A review of the service medical records do 
not show any complaints, treatment, or diagnosis of 
peripheral neuropathy.  Based on the veteran's service dates, 
his last exposure to a herbicide agent during active duty 
could be no later than December 1971, when he was discharged 
from service.  There are no medical records of complaints, 
treatment, or diagnosis of peripheral neuropathy within weeks 
or months after service.  Lastly, there is no indication that 
a transient peripheral neuropathy resolved within two years 
from the date of onset.  In other words, if the veteran had 
the type of transient peripheral neuropathy described in the 
regulation, by the mid-1970s it should have resolved.

Instead, the evidence shows that veteran began reporting 
problems with his extremities in the 1990s, over 20 years 
after he was released from service and after the last date on 
which he could have been exposed to a herbicide agent in 
service.  According to the medical evidence, he had 
peripheral neuropathy in the 1990s, 15 to 20 years after any 
transient peripheral neuropathy should have resolved.  
Further, the medical evidence, namely Dr. Brunson's written 
statement, indicates that the veteran's peripheral neuropathy 
was not due to Agent Orange but was instead due to his MCTD.  
Lastly, the medical evidence does not reveal that peripheral 
neuropathy was a primary or contributory cause of death.  The 
death certificate does not list peripheral neuropathy as a 
cause of death.  The Board finds that service connection for 
peripheral neuropathy on a direct or presumptive basis would 
not be warranted.  For these reasons, the Board finds that 
the preponderance of the evidence is against a claim for 
service connection for the cause of the veteran's death based 
on peripheral neuropathy. 

Likewise, the Board finds that the preponderance of the 
evidence is against a claim for service connection for the 
cause of the veteran's death based on chloracne caused by 
exposure to Agent Orange.  Service connection for chloracne 
on a presumptive basis requires that chloracne was manifested 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
However, the only diagnosis of chloracne in the record was 
noted in Dr. Brunson's written statement which was received 
in August 2000.  Thus, service connection for chloracne on a 
direct or presumptive basis would not be warranted.  In 
addition, the medical evidence does not reveal that chloracne 
was a primary or contributory cause of death.  The death 
certificate does not list chloracne as a cause of death.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against a claim for service connection for the 
cause of the veteran's death based on chloracne.

The Board concludes that a condition related to service, 
including peripheral neuropathy or chloracne claimed as due 
to Agent Orange exposure, did not cause or materially 
contribute to the veteran's death.  Thus, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  

Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 
(2000).  As noted above, the veteran died many years after 
service of a nonservice-connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  Furthermore, at the time of the veteran's death in 
March 2000, he was not receiving benefits for a service-
connected disability.  Inasmuch as he was not in receipt of a 
total and permanent disability evaluation due to service-
connected disability at the time of his death, the appellant 
would not be entitled on this basis either.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 (West 1991) is also denied.

		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

